485 F.2d 583
84 L.R.R.M. (BNA) 3014, 6 Fair Empl.Prac.Cas.  1158,7 Empl. Prac. Dec. P 9056, 73 Lab.Cas.  P 14,429
Cunnie CATO and C. T. Westmoreland, on their own behalf andon behalf of other persons similarly situated,Plaintiffs-Appellants,v.INTERNATIONAL LONGSHOREMAN'S ASSOCIATION et al., Defendants,The Board of Trustees of the Galveston Wharves and the Cityof Galveston, Defendants-Appellees
No. 73-2452. Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Nov. 6, 1973.

Hubert L. Gill, Austin, Tex., for plaintiffs-appellants.
V. W. McLeod, Galveston, Tex., for Board of Trustees.
Warner F. Brock, Houston, Tex., for Int. Longshoreman's Assn.
Tommy B. Duke, Houston, Tex., for Bunge Corp. and others.
Before JOHN R. BROWN, Chief Judge, and DYER and SIMPSON, Circuit Judges:
PER CURIAM:


1
We agree with the district court that (1) the plaintiffs-appellants' claim under the Railway Labor Act, Title 45, U.S.C. Sec. 151 is barred by the statute of limitations; and (2) that the Civil Rights Act, Title 42, U.S.C. Sec. 1981 does not support the plaintiffs-appellants' claim against these appellees.  The partial judgment1 of the district court2 is


2
Affirmed.



*
 Rule 18, 5 Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I


1
 Appealed from under a Rule 54(b), F.R.Civ. P. certificate


2
 Reported at 364 F.Supp. 489